This is the second appeal in this case. See Wade v. State,24 Ala. App. 176, 132 So. 71.
The testimony on the two trials was substantially the same. Upon the instant trial, the rulings held for error on the former appeal were not again present.
There is really nothing worthy of mention apparent. What was said in the opinion by Judge Samford upon the former appeal suffices to demonstrate the lack of prejudicial error in any ruling made upon the trial resulting in the judgment from which this appeal is taken.
The motion for a new trial and the ruling of the court thereon are not made a part of the bill of exceptions, or we believe more accurately it should be stated no exception to the ruling upon the motion for a new trial is shown by said bill of exceptions, and therefore same cannot be considered. Law et al. v. Ogle, 224 Ala. 344, 140 So. 393.
No prejudicial error anywhere appearing, the judgment is affirmed.
Affirmed.